Case 1:19-mj-10987-UA Document 7 Filed 01/02/20 Page 1 of 3

 

 

 

 

 

 

 

 

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT ED
) LY FIL
SOUTHERN DISTRICT OF NEW YORK | FLECTRONICAL
x I DOC #:
| DATE FILED:
UNITED STATES OF AMERICA, iano
Vv.
19-MJ-10987
VIRGIL GRIFFITH,
SEALED ORDER
Defendant.
X

 

VERNON 8. BRODERICK, United States District Judge:

As the parties are aware a-bail appeal hearing is scheduled for tomorrow, December 30,
2019 at 11:00 a.m. I am in receipt of (1) the bail hearing transcript from the Central District of
California; (2) the bail hearing transcript from the Southern District of New York; (3) the Pretrial
Services Report from the Central District of California; (4) the Pretrial Services Report from the
Southern District of New York: and (5) the Sealed Complaint charging Defendant Virgil Griffith.
Please note that the bail hearing will be held in Courtroom 15A of the United States District
Court for the Southern District of New York, 500 Pearl Street, New York, New York. Having

reviewed the above materials, it is hereby

ORDERD that the parties should prepared to either discuss/answer the following during

tomorrow’s bail hearing:

1. Why is the case under seal?
2. If granted bail, will Defendant Griffith be able to live in the Southern District of

New York?

 

 
Case 1:19-mj-10987-UA Document 7 Filed 01/02/20 Page 2 of 3

3. What is the basis for the Government’s statement from the bail hearing before
Magistrate Judge Barbara C. Moses that “it would be difficult for Pretrail [in the
Northern District of Alabama] to insure any kind of strict supervision about
location.”? (Tr. 9.)!

a. Does the Northern District of Alabama have the ability to electronically
monitor supervisees?

b. Ifso, what electronic monitoring options are available in the Northern
District of Alabama?

c. How, if at all, do the electronic monitoring capabilities differ between the
Southern District of New York and the Northern District of Alabama?

4, Could a condition of Defendant Griffith’s release include a provision that he
consent to be escorted to the airport in Alabama by law enforcement agents
anytime he has to travel by air?

5. What documentation did Defendant Griffith need to obtain a visa for Northern
Korea?

6. Is there documentation of Defendant Griffith’s request to travel to North Korea
being denied by the State Department?

7. Asa general matter, does the Government require that visas be attached to
passports?

8. Who is in possession of Defendant Griffith’s passport? If possible, the passport
should be made available for inspection at tomorrow’s bail hearing.

9. Has or is any of Defendant Griffith’s compensation paid in digital currency?

 

1 “Tr.” refers to the bail hearing transcript held before Magistrate Judge Barbara C. Moses on December 26, 2019.
2
Case 1:19-mj-10987-UA Document 7 Filed 01/02/20 Page 3 of 3

a. Ifso, how much has been paid in the past?
b. How much digital currency does Defendant Griffith expect to be paid in
the future?

10. Defendant Griffith should be prepared to discuss the amount, location and
accessibility of his assets, including his digital assets.

11. There is a reference on page 17 of the SDNY bail transcript to a text message
purportedly sent by Defendant Griffith to his parents, what is the exact content of
that text message?

a. Does the Government believe the text to be a true statement?
b. What was the context within which the text message was sent?
c. Was there a response to the text message? If so, what was the response?

12. Are there reports documenting Defendant Griffith's statements on May 22, 2019
and November 12, 2019 to law enforcement agents? If so, if possible those
reports should be made available for in camera inspection in advance of the bail
hearing by sending copies to BroderickNYSDChambers@nysd.uscourts.gov.

13. What were the exact words used by Defendant Griffith in the communication with

his parents referenced on page 42 of the bail hearing transcript?

SO ORDERED.

Dated: December 29, 2019
New York, New York

 

 

Vernon S. Broderick
United States District Judge

 

 
